Name: Commission Regulation (EEC) No 571/90 of 7 March 1990 amending Regulation (EEC) No 3967/89 fixing, for the 1990 fishing year, the overall foreseeable level of imports for the products to the supplementary trade mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: trade policy;  Europe;  fisheries;  international trade
 Date Published: nan

 8 . 3 . 90 Official Journal of the European Communities No -L 59/ 13 COMMISSION REGULATION (EEC) No 571/90 of 7 March 1990 amending Regulation (EEC) No 3967/89 fixing, for the 1990 fishing year, the overall foreseeable level of imports for the products to the supplementary trade mechanism in the fisheries sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 546/86 of 27 February 1986 laying down detailed rules for applying the supplementary trade mechanism to fishery products ('), as amended by Regulation (EEC) No 237/87 (2), and in particular Article 2 thereof, Whereas by Regulation (EEC) No 3967/89 f) the Commission fixed, for the 1990 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector ; Whereas by Commission Regulation (EEC) No 570/90 (4) the import quotas for products subject to quantitative restrictions were abolished for the Portuguese Republic ; whereas these products should therefore no longer be subject to the supplementary trade mechanism ; Article 1 Part B of the Annex to Commission Regulation (EEC) No 3967/89 is hereby repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 7 March 1990 . For the Commission Manuel MARlN Vice-President (&lt;) OJ No L 55, 1 . 3 . 1986, p. 47. 0 OJ No L 25, 28 . 1 . 1987, p. 13 . 0 OJ No L 385, 30 . 12. 1989, p. 30. (4) See page 12 of this Official Journal .